                        UNITED STATES DISTRICT COURT
                             DISTRICT OF MAINE

STEVEN NYGREN        )
                     )
          Petitioner )
                     )
v.                   )            1:16-cr-00106-JAW
                     )
UNITED STATES OF     )
AMERICA              )
                     )
          Respondent )

                   PETITIONER’S SUPPLEMENTAL BRIEF
          TO EMEGENCY MOTION FOR MODIFICATION OF SENTENCE
                   PURSUANT TO 18 U.S.C. § 3582(c)(1)(A)
           IN LIGHT OF THE IMMINENT THREAT OF CONTRACTING
                           THE COVID-19 VIRUS

      NOW COMES the Petitioner, by and through undersigned counsel, and

supplements his Emergency Motion for Modification as follows:

I.    General Background on COVID-19A

      On March 11, 2020, the World Health Organization (WHO) classified COVID-19,

a disease caused by the new strain of coronavirus, as a pandemic.1 On March 13, 2020, the

President declared the COVID-19 outbreak a national emergency.2

      As of June 1, 2020, COVID-19, has infected over 6,180,500 people in at least 177
                                                       3
countries, leading to at least 373,218 deaths worldwide. COVID-19 has infected at least

1,807,256 people in the United States – more than any other country – and 64,703 deaths
                 4
have resulted.
       As quick as COVID-19 is spreading across the country, it is spreading through the

federal prison system even faster: currently the cumulative rate of rise in COVID-19 cases
                                                           5
is nearly twice that of the national cumulative rate of rise. As of June 1, 2020, at least 68
                                              6
inmates have died in the custody of the BOP. Most significantly, as of June 1, 2020, FMC

Devens has confirmed active cases of 44 inmates and 45 staff.6 That figure does not include

individuals who have died in pretrial or presentence detention at local facilities. According

to the BOP, as of June 1, 2020, at least 1,650 inmates and 171 staff at 62 facilities have

tested positive for COVID-19 and positive cases have infiltrated BOP facilities in every

region of the country, including in New York, Oklahoma, Florida, Ohio, Delaware,

Tennessee, Louisiana, Georgia, Arizona, Texas, California, Pennsylvania, Arkansas,

Kansas, Washington, New Jersey, Maryland, Massachusetts, Mississippi, Connecticut,

North Carolina, South Carolina, Alabama, Michigan, Illinois, Missouri, Wisconsin,
                                          7
Kentucky, Washington, D.C., and Guam. While the infection rate based on available BOP

data is disturbing, “because testing has been grossly in sufficient, these numbers are almost
                          8
certainly an undercount.”

       Employees at federal prisons are sounding the alarm that facilities lack the

manpower to operate, the medical equipment to contain the virus, and the physical space

to quarantine. A union representative for officers at the Oakdale facility in Louisiana,

where the first death of a federal inmate occurred on March 28, 2020, reported, “[w]e don’t

know how to protect ourselves. Staff are working 36-hour shifts – there’s no way we can
                            9
keep going on like this.” According to one account, “more than a dozen workers in the
Bureau of Prisons . . . have said that federal prisons are ill-prepared for a coronavirus
                                                                                10
outbreak. Many lack basic supplies, like masks, hand sanitizer and soap.” A prison

employee at the U.S. Penitentiary in Atlanta said, “We do not have enough masks; we do

not have the supplies needed to deal with this. We don’t have enough space to properly
                     11
quarantine inmates.”

II.    Courts Are Granting Relief Based on COVID-19

       Courts have cited the dangers of the COVID-19 pandemic to grant release at all

stages of the criminal justice process.

       Numerous courts are also considering COVID-19 when reducing COVID-19 virus

and its effects in California constitute ‘another compelling reason’” justifying temporary

release under § 3142(i)); United States v. Jaffee, No. 19-cr-88 (D.D.C. Mar. 26,

2020)(releasing defendant with criminal history in gun & drug case, citing “palpable” risk

of spread in jail and “real” risk of “overburdening the jail’s healthcare resources”; “the

Court is. . . convinced that incarcerating the defendant while the current COVID-19 crisis

continues to expand poses a greater risk to community safety than posed by Defendant’s

release to home confinement”); United States v. Harris, No. 19-cr-356 (D.D.C. Mar. 26,

2020) (“The Court is convinced that incarcerating Defendant while the current COVID-

19 crisis continues to expand poses a far greater risk to community safety than the risk

posed by Defendant’s release to home confinement on . . . strict conditions.”); United States

v. Perez, No.19 CR. 297 (PAE), 2020 WL1329225,at *1 (S.D.N.Y.Mar.19, 2020)

(releasing defendant due to the “heightened risk of dangerous complications should he
contract COVID-19”);United States v. Stephens, 2020 WL1295155, __ F.Supp.3d __

(S.D.N.Y.Mar.19, 2020) (releasing defendant in light of “the unprecedented and

extraordinarily dangerous nature of the COVID-19 pandemic”); In re Manrigue, 2020

WL1307109 (N.D. Cal. Mar. 19, 2020) (“The risk that this vulnerable person will contract

COVID-19 while in jail is a special circumstance that warrants bail.”).

       Congress has also expressed its support for reducing incarceration to mitigate the

dangers of COVID-19. The purpose of the CARES Act, which was passed by Congress

with unanimous bipartisan support and signed into law by the President on March 27, 2020,

is to “[p]rovid[e] emergency assistance and health care response for individuals, families

and businesses affected by the 2020 coronavirus pandemic.”

       In the Act, Congress expressed its view that, in response to the pressures of the

pandemic, the federal prison population should be reduced by expanding BOP’s authority
                                      19
to release inmates to home detention.


III.   The BOP Cannot Provide Needed Medical Care

       COVID-19 has not even reached its peak in most regions of the country. Yet the

constellation of realities that already exist in the federal prison system is grave: federal

inmates and staff are dying from COVID-19; inmates and staff are testing positive for

COVID-19 at facilities throughout the country at an exponentially increasing rate; and,

according to reports from BOP’s own employees, facilities have neither the manpower nor

the medical equipment to contain the spread of the virus, treat infected individuals, or

properly quarantine individuals.
      To fulfill its duty to provide needed medical care in the most effective manner

during this pandemic, the BOP must do two things. First, it must prevent the spread of

COVID-19 within its facilities so that individuals do not contract the virus. Second, once

a person is infected, the BOP must provide appropriate medical care to successfully treat

that person and keep [him/her] alive. Unfortunately, BOP has proven it cannot do either.

Petitioner requests that he be granted immediate release.

      BOP cannot/has not prevent[ed] the spread—or even limit[ed]—the spread of

COVID-19 in FCI Devens. COVID-19 is highly infectious and its spread simply cannot be

prevented in conditions of confinement.

      On May 13, 2020, the United States District Court in Massachusetts conducted a

hearing in the case of U.S. v. Pena, No. 16-cr-10236-MCW, concerning Mr. Pena’s

application for compassionate release. During the course of the Warden’s testimony, the

Warden testified that only two inmates and one staff had tested positive at FMC Devens.

Testimony of Warden Spaulding, May 13, 2020, U.S. v. Pena, Page 110. During the course

of his testimony, the Warden was forced to acknowledge that during the time he testified,

the numbers had increased to eight inmates and two staff. I.d. As stated previously, the

numbers as of June 1, 2020 were 44 inmates and 45 staff.

      “COVID-19 is a serious disease,” which “makes certain populations of people
            22
severely ill” — including those with obesity, who are holder and who have cardiovascular

issues. The overall case fatality rate for COVID-19 has been estimated to range from 0.3

to3.5%, which is 5-35 times the fatality associated with influenza infection,” and “varies
                                                                                       23
significantly depending on the presence of certain demographic and health factors.” “The

case fatality rate is higher in men, and varies significantly with advancing age, rising after

age 50, and above 5% (1 in 20 cases) for those with pre-existing medical conditions

including   cardio-vascular      disease,   respiratory   disease,   diabetes,   and   immune
              24
compromise.”

       “Effective public health measures, including social distancing and hygiene for
                                                             25
vulnerable populations, could reduce these numbers.”              But prisons are “completely

Unequipped to handle this pandemic because these measures are “extremely difficult to

achieve and sustain” in a prison setting. Indeed, conditions of confinement create the ideal

environment for the transmission of contagious disease.

       Congregate settings such as jails and prisons allow for rapid spread of infectious

diseases that are transmitted person to person, especially those passed by droplets through

coughing and sneezing. When people must share dining halls, bathrooms, showers, and

other common areas, the opportunities for transmission are greater. When infectious

diseases are transmitted from person to person by droplets, the best initial strategy is to

practice social distancing. When jailed or imprisoned, people have much less of an

opportunity to protect themselves by social distancing than they would in the community.

Spaces within jails and prisons are often also poorly ventilated, which promotes highly

efficient spread of diseases through droplets. Placing someone in such a setting therefore

dramatically reduces their ability to protect themselves from being exposed to and
                              29
acquiring infectious diseases.
       For example, outbreaks of the flu regularly occur in jails, and during the H1N1
                                                                                    30
epidemic in 2009, many jails and prisons dealt with high numbers of cases.               “Given the

experience in China as well as the literature on infectious diseases in jail, an outbreak of
                                                                 31
COVID-19 among the U.S. jail and prison population is likely.”        Even in the best of times,

prisons and jails have “long been known to be associated with high transmission
                                         32
probabilities of infectious diseases.”

       Incarcerated individuals “are at special risk of infection” and “infection control is
              33
challenging.” Prisons and jails “contain high concentrations of people in close proximity
                                                                               34
and are breeding grounds for uncontrolled transmission [of infection].”              Incarcerated

individuals share bathrooms, sinks, and showers. They eat together, and sleep in close

proximity to each other. They often lack access to basic hygiene items, much less the
                                                    35
ability to regularly disinfect their living quarters.    And the BOP is overcrowded: Low,

medium, and high facilities are all operating at over-capacity and BOP’s total inmate
                                                                                                 36
population exceeds the rated capacity of its prisons by an average of 12 to19 percent.

“The conditions and reality of incarceration makes prisons and jails tinderboxes for the
                   37                                      38
spread of disease.” In short, “our jails are petri dishes”

       Further, now that people are sick, BOP does not have the capacity or equipment to

treat them. “Most people in the higher risk categories,” who contract COVID-19 “will

require more advanced support: positive pressure ventilation, and in extreme cases,

extracorporeal mechanical oxygenation. Such care requires highly specialized equipment

in limited supply as well as an entire team of care providers, including but not limited to
                                                                                                 39
1:1 or 1:2 nurse to patient ratios, respiratory therapists and intensive care physicians.”

“For high risk patients who do not die from COVID-19, a prolonged recovery is expected

to be required, including the need for extensive rehabilitation for profound deconditioning,
                                                                              40
loss of digits, neurological damage, and loss of respiratory capacity.”

         The BOP simply does not have the staff or facilities to respond to this crisis

humanely. Indeed, BOP has proven incapable of protecting the people within its walls —
                           41
even on an ordinary day.        In 2016, DOJ’s Office of Inspector General (OIG) found that

BOP experienced chronic medical staff shortages and failed to take adequate measures to
                                                                             42
address them, endangering the safety and security of its institutions. From 2010 to 2014,

BOP’s total medical staff was “approximately 17 percent less than what the BOP projected

was necessary to provide what it considers to be ‘ideal’ care,” and 12 institutions were so
                                                                              43
medically understaffed that they were described as “crisis level.”                 Lack of adequate

staffing has resulted in medical personnel and other non-correctional staff working as
          44
guards, and has made wait times for individuals to receive even routine medical care
                    45
unacceptably long.

         Petitioner is 53 years-old. Moreover, BOP’s care for its rapidly aging population—

a population that is at grave risk for complications from COVID-19 — has been woefully
     46
inept.     According to OIG, BOP lacks appropriate staffing levels and infrastructure to
                                        47
address the needs of aging inmates. Overcrowding prevents BOP from placing aging
                                                                   48
individuals in facilities that best address their medical needs.        Aging persons could wait
                                                                        49
years for routine medical equipment like eyeglasses or dentures. These overcrowded and
understaffed facilities cannot provide routine care on a good day, let alone during a global

pandemic.

       Correctional experts agree that “America’s 7,000 jails, prisons, juvenile and
                                                                                         50
immigration detention centers are completely unequipped to handle this pandemic,”

and absent swift action, we will “see devastation that is Rikers Island may be the canary

in the coalmine for the BOP and other prison systems during this pandemic. Rikers

Island, a New York State correctional institution, did not heed expert advice to rapidly

reduce its prison population.

       COVID-19 has infected the institution at an exponential rate:

       Rikers now suffers an infection rate that is five times higher than the rest of New

York City and is thirty-four times higher than the United States. Rikers is no outlier. The

Cook County jail in Chicago went from two positive COVID-19 cases to 101 confirmed

cases in a week. The progression of COVID-19 in these facilities is a harbinger of what

will happen within the federal prison system as the virus continues to spread.

IV.    Petitioner is at High Risk for Severe Illness Due to Age and/or Underlying
       Conditions

       The CDC has issued guidance that individuals at higher risk of contracting COVID-

19 – older adults and people of any age who have serious underlying medical conditions

such as chronic lung disease or moderate to severe asthma, heart disease, diabetes, severe

obesity, and people who are immunocompromised (including from cancer treatment,

smoking, bone marrow or organ transplantation, poorly controlled HIV or AIDS,

prolonged use of corticosteroids and other immune-weakening medications)56 – take
immediate preventative actions, including staying home, washing hands often, and

avoiding close quarters.57 Such precautions are not possible in the BOP.

       CDC reports that “8 out of 10 deaths [in the United States] . . . have been in adults

65 years old and older” and “31-59% of adults 65-84 years old with confirmed COVID-19

have required hospitalization.”58 This trend maintains globally and in the BOP: the

regional director for WHO Europe has reported that “95% of COVID-19 fatalities on the

continent have been people older than 60” and “more than 50% of all deaths in Europe
                               59
were people aged 80 or older” and the BOP has reported that of the 27 individuals who
                                                                       60
died from COVID-19while in its custody, 22 were age 50 or older. Based on a study that

“examined data from individuals who tested positive for COVID-19 in 38 countries[,]. . .
                                                             61
risk of death from the disease rose with each decade of age.” “The chance that a COVID-

19 patient would develop symptoms severe enough to require hospitalization, especially
                                                    62
for respiratory support, also rose sharply with age.”

       COVID-19 is caused by a new coronavirus and “[o]lder people are not as good at
                                                                  63
reacting to microorganisms they haven’t encountered before.” “With advancing age, the

body has fewer T cells, which produce virus-fighting chemicals. By puberty, the thymus

is producing tenfold fewer T cells than it did in childhood” and “by age 40 or 50, there is
                      64
another tenfold drop.” “That leaves the body depleted of T cells” that would, in a younger
                                                                                           65
person, “be deployed against a never-before-seen microbe” such as the novel coronavirus.

       Due to reduced immunity, when an older person contracts a virus it “is likely to
                                        66
stick around and cause complications.” “[G]enerally, people aged 65 and over are at risk
of getting pneumonia, as well as people with medical conditions such as diabetes, cancer

or a chronic disease affecting the lungs, heart, kidney or liver, smokers, . . . and infants
                                67
aged 12 months and under.”           “[T]here is evidence that pneumonia caused by COVID-19

may be particularly severe” because “cases of coronavirus pneumonia tend to affect all of
                                              68
the lungs, instead of just small parts.”           “[T]he body’s response is first to try and destroy
                                         69
[the virus] and limit its replication.” But the immune response “can be impaired in some

groups, including people with underlying heart and lung conditions, diabetes and the
         70
elderly.”     Indeed, “[a]ge is the major predictor of risk of death from pneumonia” and
                                                               71
“[p]neumonia is always serious for an older person.”

       According to a recent analysis by the CDC, “people with chronic conditions

including diabetes, lung disease and heart disease appear to be at higher risk of severe
                           72
illness from COVID-19.”         The report revealed “78% of COVID-19 patients in the U.S.

requiring admission to the intensive care unit had at least one underlying condition. And
                                                                                73
94% of hospitalized patients who died had an underlying condition.”                  “Among COVID-

19 patients admitted to the ICU, 32% had diabetes, 29% had heart disease and 21% had

chronic lung disease, which includes asthma, COPD and emphysema. In addition, 37% had
                                                                                      74
other chronic conditions including hypertension or a history of cancer.”                   The BOP has

reported that of the 27 individuals who died from COVID-19 while in custody, all had
                                        75
“pre-existing medical conditions.”
       “[P]eople with heart conditions really are at high risk of developing

complications.”76 “Of the first 44,672 diagnosed COVID-19 cases in China, patients with

cardiovascular diseases had the highest fatality rate, at 10.5%. Other heart conditions

include previous heart attacks or strokes.”77 “When the coronavirus enters your body and

gets down to your lungs, what it does is stop the lungs effectively passing oxygen through

into the blood, and so the heart has to work harder to pump that blood, which has less

oxygen in it,” through the body, and if there is “an underlying heart condition, that will put

excess strain on [the] heart and lead to further complications.”78 By “taxing the system as

a whole,” the virus “could exacerbate problems for someone with heart failure, where the

heart is already having problems pumping efficiently.”79

       When infected with COVID-19, “the lungs turn grey all over as the infection works

from the outer air sacs of the lungs. Fluid, pus and debris build. And patients develop

Acute Respiratory Distress Syndrome [ARDS].”80             “There is no cure for ARDS.
Ventilators buy time as the body tries to heal but the lack of oxygen and the assault on the

body put a tremendous strain on the heart. Many patients develop heart failure. Those with
                                               81
weak hearts to begin with are most at risk.”

       “A virus also may pose a special risk for people who have the fatty buildup known

as plaque in their arteries” and “[e]vidence indicates similar viral illnesses can destabilize

these plaques, potentially resulting in the blockage of an artery feeding blood to the heart,
                                         82
putting patients at risk of heart attack.”    “Someone with an underlying heart issue also

might have a less robust immune system” and when they catch a virus “it’s likely to stick
                                   83
around and cause complications.” “When a patient gets infected with something like this

coronavirus, the fever causes a spike in the heart rate. Shortness of breath means the patient
                                                                              84
gets less oxygen. People with limited cardiac capacity can go into arrest.”

       Petitioner suffers from obesity
       People with obesity are more susceptible to contracting viruses and prone to

complications from these viruses. “Obesity can increase inflammation and weaken a
                                                                                   97
person’s immune system, making it more difficult to combat infections.”                 “Excessive

weight, and the poor-quality diet that causes it, is strongly associated with insulin

resistance, chronic inflammation and other abnormalities that may lower immunity to viral
                                                         98
respiratory infection or predispose to complications.”        “In general, patients with severe

obesity are a more challenging population to manage in the intensive care setting” and “will

have less physiologic reserve if they develop any severe illness, particularly a respiratory
                            99
infection like COVID-19.” “Extra weight can also put pressure on the lungs and make it
more difficult to breathe, making complications from COVID-19 — a respiratory illness
                100
— more likely.”

      Per5 the Defendant’s prison medical records, he weighed 290 pounds on February

25, 2020. The prison is also treating him for obesity, mental illness and high blood

pressure. Records available upon request and are in the possession of counsel.

                                    CONCLUSION

      Mr. Nygren suffers from several high risk factors related to his age, medical

condition and weight. He qualifies for compassionate release and should so be released.




DATED: June 2, 2020                      /s/Stephen C. Smith
                                         Stephen C. Smith Bar No. 8720
                                         Attorney for Petitioner
                                         LIPMAN & KATZ
                                         PO Box 1051
                                         Augusta ME 04332-1051
                                         ssmith@lipmankatz.com
                                         207-622-3711
                              FOOTNOTES TO
                    PETITIONER’S SUPPLEMENTAL BRIEF
           TO EMEGENCY MOTION FOR MODIFICATION OF SENTENCE
                    PURSUANT TO 18 U.S.C. § 3582(c)(1)(A)
            IN LIGHT OF THE IMMINENT THREAT OF CONTRACTING
                            THE COVID-19 VIRUS


A
  Undersigned counsel acknowledges the bulk and substance of this Supplemental Brief were substantially
copied from material available from the federal Defendants’ National Training office. This Supplemental
Brief contains highly edited and modified versions of the brief on this topic which may also contain
otherwise unacknowledged extensive passages from the Defender Training Materials.

1
 World Health Organization, WHO Director-General’s Opening Remarks (March 11,
2020), https://www.who.int/dg/speeches/detail/who-director-general-s-opening-remarks-
at-the-media-briefing-on-covid-19---11-march-2020.
2
 White House, Proclamation on Declaring a National Emergency Concerning the Novel
Coronavirus Disease (COVID-19) Outbreak (Mar. 13, 2020),
https://www.whitehouse.gov/presidential-
actions/proclamation-declaring-national-emergency-concerning-novel-coronavirus-
disease-covid-19-outbreak/(declaring “the COVID-19 out break in the United States
constitutes a national emergency, beginning March 1, 2020”).
3
 Coronavirus Map: Tracking the Spread of the Outbreak, N.Y. Times,
https://www.nytimes.com/interactive/2020/world/coronavirus-maps.html(last visited
June 1, 2020)(“Coronavirus Map”).
4
 Coronavirus Map.
5
 See Fed. Defenders of New York Southern & Eastern Districts, BOP COVID-19 Charts
and Graphs,https://federaldefendersny.org/assets/uploads/BOP_COVID-
19_Charts_and_Graphs.4.22.pdf (indicating the cumulative BOP rate of rise since March
20, 2020, as of April 22, 2020,is 955.70%,while the national cumulative rate of rise for
that period is 498.13%) (last visited April 26, 2020).
6
 See      Fed.    Bureau      of     Prisons,        BOP:       COVID-19                    Update
https://www.bop.gov/coronavirus/index.jsp(last visited Apr. 26, 2020).

7
SeeFed. Bureau of Prisons, BOP: COVID-19
Update,https://www.bop.gov/coronavirus/index.jsp(lastvisited Apr. 26, 2020).
8
 Lisa Freeland, et al., We’ll See Many More Covid-19 Deaths in Prisons if Barr and
Congress Don’t Act Now,Wash. Post (Apr.
,2020),https://www.washingtonpost.com/opinions/2020/04/06/covid-19s-threat-prisons-
argues-releasing-at-risk-offenders/.
9
 Kimberly Kindy, An Explosion of Coronavirus Cases Cripples a Federal Prison in
Louisiana, Wash. Post (Mar. 29, 2020),https://www.washingtonpost.com/national/an-
explosion-of-coronavirus-cases-cripples-a-federal-prison-in-
louisiana/2020/03/29/75a465c0-71d5-11ea-85cb-8670579b863d_story.html (“Kindy,
Explosions of Coronavirus Cases”).
10
  Outbreaks in Jails and Prison Prove Hard to Contain, N.Y. Times,
https://www.nytimes.com/interactive/2020/us/coronavirus-us-
cases.html?referringSource=articleShare ) “Outbreaks in Jails and Prisons”)(last visited
Apr.23,2020).
11
    Outbreaks in Jails and Prisons.

19
 See also Order (Doc No. 662), at 7, United States v. Copeland, 2:05-cr-135-DCN
(D.S.C. March 24, 2020)(“Congress has expressed its desire for courts to ‘use all
available powers and authorities . . . to reduce the number of federal prisoners in . . .
prisons,’ especially individuals like defendant” who had underlying conditions).

22
    Beyrer Decl. ¶ 5; Golob Decl.¶ 3.
23
    Beyrer Decl.¶¶ 5-6.
24
  Breyer Decl. ¶ 6.See also Golob Decl. ¶ 4 (“Inthe highest risk populations, the case
fatality rate isabout 15%.”).
25
    Golob Decl. ¶ 10.

29
  Declaration of Dr. Jaimie Meyer,MD,¶ 9 (Exhibit C). This declaration was prepared
in connection with litigation unrelated to the instant case, and was previously filed as
an exhibit to petitioner’s Motion for Preliminary Injunction, Doc.42., Velesaca v. Wolf
et. al, 1:20-cv-01803-AKH (S.D.N.Y. Mar. 16, 2020).
30
  Prisons and Jails are Vulnerable to COVID-19 Outbreaks, The Verge (Mar.7,2020),
https://www.theverge.com/2020/3/7/21167807/coronavirus-prison-jail-health-outbreak-
covid-19-flu- soap.
31
  (See Rhea Mahbubani,Chinese Jails Have Become Hotbeds of Coronavirus As More
Than 500 Cases Have Erupted, Prompting the Ouster of Several Officials, Business
Insider (Feb. 21, 2020), at https://www.businessinsider.com/500-coronavirus-cases-
reported-in-jails-in-china-2020-2).
32
 Letter from Patricia Davidson, Dean, Johns Hopkins School of Nursing, et al., to Hon.
Larry Hogan, Governor of Maryland (Mar.25,2020), https://bioethics.jhu.edu/wp-
content/uploads/2019/10/Johns-Hopkins-faculty-letter-on-COVID-19-jails-and-
prisons.pdf (co-signed by over 200 faculty members of Johns Hopkins Bloomberg School
of Public Heath, School of Nursing, and School of Medicine) (“Johns Hopkins Letter”).
33
  Open Letter from Gregg S. Gonsalves, Assistant Professor, Department of
Epidemiology of Microbial Diseases, Yale School of Public Health, et al. to Vice
President Mike Pence and Other Federal, State and Local Leaders 4 (Mar. 2,
2020),https://law.yale.edu/sites/default/files/area/center/ghjp/documents/final_covid-
19_letter_from_public_health_and_legal_experts.pdf (co-signed by 814 experts in
public health, law and human rights); see also Joseph A. Bick, Infection Control in
Jails and Prisons, 45 Clinical Infectious Diseases 1047-155 (2007),
https://doi.org/10.1086/521910.
34
  Letter from Dr. Sandro Galea, Dean, Boston University School of Public Health, et al.,
to PresidentTrump1 (Mar. 27, 2020), https://thejusticecollaborative.com/wp-
content/uploads/2020/03/Public-Health-Expert-Letter-to-Trump.pdf (co-signed by
numerous public health officials from leading medical and public health institutions)
(“Public Health Experts’ Letter”).
35
  See e.g., David Patton, Exec. Director, Statement from Federal Defenders of New York,
Federal Defenders of New York (Mar. 8,2020), https://federaldefendersny.org/about-
us/news/statement-from-federal-defenders-of-new-york.html; Public Health Experts’
Letter, at 1; Timothy Williams etal., ‘Jails Are Petri Dishes’: Inmates Freed as the Virus
Spreads Behind Bars, NY Times(Mar. 30, 2020),
https://www.nytimes.com/2020/03/30/us/coronavirus-prisons-jails.html) (“Jails Are Petri
Dishes”);
36
  See Fed. Bureau of Prisons, Federal Bureau of Prisons Program Fact Sheet (rev. July
31, 2019),
https://www.bop.gov/about/statistics/docs/program_fact_sheet_20191004.pdf.; see also
U.S. Dep’t of Justice, FY2020 Performance Budget Congressional Submission Federal
Prison Systems Buildings and facilities3,
https://www.justice.gov/jmd/page/file/1144631/download(last visited Apr.1, 2020).
37
 Kindy, Explosions of Coronavirus Cases (quoting Udi Ofer, director of the American
Civil LibertiesUnion’s Justice Division).
38
 Williams,“Jails Are Petri Dishes”.
39
 Golob Decl. ¶ 6.

40
 Golob Decl. ¶ 4.
41
  See, e.g., U.S. Dep’t of Justice Office of the Inspector General, Review of the Federal
Bureau of Prisons’ Medical Staffing Challenges (Mar. 2016),
https://oig.justice.gov/reports/2016/e1602.pdf(“Medical Staffing Challenges”); U.S.
Dep’t of Justice Office of the Inspector General, The Impact of an Aging Inmate
Population on the Federal Bureau of Prisons (Rev. Feb. 2016),
https://oig.justice.gov/reports/2015/e1505.pdf (“Aging Inmate Population”).
42
 Medical Staffing Challenges, at i, 1-2.
43
 Id.at 1.
44
  See Oversight of the Federal Bureau of Prisons and Implementation of the First Step
Act of 2018:Hearing before the Subcomm. on Crime, Terrorism, and Homeland Security
of the H. Comm. on the Judiciary, 115th Cong. 2-4 (2019) (statement of Kathleen Hawk
Sawyer, Director, Fed. Bureau of Prisons),
https://docs.house.gov/meetings/JU/JU08/20191017/110089/HHRG-116-JU08-Wstate-
SawyerK-20191017.pdf; Hamilton, Sick Staff.

45
 See Aging Inmate Population, at 17-19.
46
 See CDC, People at HigherRisk for Severe Illness.
47
 See Aging Inmate Population, at i-ii.
48
 See id.at 25-26.
49
  See id.at 17-19. One incarcerated individual requested dentures in 2010 and had still not
receivedthem when he was interviewed by OIG years later. He said “this makes it
extremely hard to eat because he cannot chew food.” Id. at 18. Another aging person had
waited two years for an eye examination and was using a magnifying glass in the interim.
Id. at 19.
50
  Robin McDowell &Margie Mason, Locked up: No Masks, Sanitizer as Virus Spreads
Behind Bars, AP News / SFGate (Mar. 29, 2020),
https://www.sfgate.com/news/medical/article/Fear-behind-bars-as-the-coronavirus-
spreads-15163433.php.

56
   Centers for Disease Control and Prevention, People Who Are at Higher Risk for Severe
Illness, https://www.cdc.gov/coronavirus/2019-ncov/need-extra-precautions/people-at-
higher-risk.html (CDC, People at Higher Risk for Severe Illness) (last visited Apr. 1,
2020).
57
  Centers for Disease Control and Prevention, What You Can Do,
https://www.cdc.gov/coronavirus/2019-ncov/need-extra-precautions/what-you-can-
do.html (last visited Apr. 1, 2020).
58
  Centers for Disease Control and Prevention, Coronavirus Disease 2019 (COVID-19):
Older Adults, https://www.cdc.gov/coronavirus/2019-ncov/need-extra-precautions/older-
adults.html (last visited Mar. 21, 2020).

59
  Alex Lardieri, WHO: Nearly All Coronavirus Deaths in Europe Are People Aged 60
and Older, U.S. News & World Rep. (Apr.2, 2020),
https://www.usnews.com/news/world-report/articles/2020-04-02/who-nearly-all-
coronavirus-deaths-in-europe-are-people-aged-60-and-older.
60
  See Fed. Bureau of Prisons, BOP News Stories
https://www.bop.gov/resources/news_stories.jsp (last visited Apr.26, 2020).
61
  Erin Schumaker, Risk for Severe COVID-19 Increases with Each Decade of Age,
ABC News (Apr.1, 2020),https://abcnews.go.com/Health/risk-severe-covid-19-
increases-decade-age/story?id=69914642.
62
  Sharon Begley, What Explains Covid-19’s Lethality for the Elderly? Scientists Look to
‘Twilight’ of the Immune System, Stat News(Mar. 30, 2020),
https://www.statnews.com/2020/03/30/what-explains-coronavirus-lethality-for-elderly/
(“Begley,What Explains Covid-19’s Lethality for the Elderly?”).
63
     Begley, What Explains Covid-19’s Lethality for the Elderly?
64
     Begley, What Explains Covid-19’s Lethality for the Elderly?
65
     Begley, What Explains Covid-19’s Lethality for the Elderly?
66
  What Heart Patients Should Know about Coronavirus, Am. Heart Ass’n News (Mar.
24, 2020),
https://www.heart.org/en/news/2020/02/27/what-heart-patients-should-know-about-
coronavirus
What Heart Patients Should Know about Coronavirus, Am. Heart Ass’n News
67
 Graham Readfearn, What Happens to People’s Lungs When They Get Coronavirus?,
The Guardian (Apr. 1, 2020), https://www.theguardian.com/world/2020/apr/01/what-
happens-to-peoples-lungs-when-they-get-coronavirus-acute-respiratory-covid-19
(“Readfearn,WhatHappens to People’s Lungs?”).
68
 Readfearn, What Happens to People’s Lungs?
69
 Readfearn, What Happens to People’s Lungs?

70
 Readfearn, What Happens to People’s Lungs?
71
 Readfearn, What Happens to People’s Lungs?


72
  Aubrey, Who’s Sickest from COVID-19? These Conditions Tied to Increased Risk, NPR
(Mar. 31, 2020), https://www.npr.org/sections/coronavirus-live-
updates/2020/03/31/824846243/whos-sickest-from-covid-19-these-conditions-tied-to-
increased-risk (“Aubrey, Who’s Sickest from COVID-19?”).
73
 Aubrey, Who’s Sickest From
COVID-19
74
 Aubrey, Who’s Sickest From
COVID-19?
75
  See      Fed.      Bureau      of       Prisons,         BOP        News      Stories
https://www.bop.gov/resources/news_stories.jsp (last visited Apr.26, 2020).

76
  Emmanuel Ocbazghi, How COVID-19 Affects People with Diabetes, Cancer, and
Other Conditions, Bus. Insider (Apr. 2, 2020), https://www.businessinsider.com/how-
covid-19-affects-conditions-diabetes-asthma-cancer-underlying-copd-2020-3 (“Ocbazghi,
How COVID-19 Affects People”).
77
     Ocbazghi, How COVID-19 Affects People.
78
     Ocbazghi, How COVID-19 Affects People.
79
     What Heart Patients Should Know, Am. Heart Ass’n News.
80
  Katharin Czink, et al., Why COVID-19 Is So Dangerous for the Heart, WGNTV (Mar.
30, 2020), https://wgntv.com/news/medical-watch/why-covid-19-is-so-dangerous-for-
the-heart/ (“Czink, Why COVID-19 Is So Dangerous”).
81                                       82
  Czink, Why COVID-19 IsSo Dangerous. What Heart Patients Should Know, Am.
                   83                                                         84
Heart Ass’n News. What Heart Patients Should Know, Am. Heart Ass’n News. Joel
Achenbach, et al.,New CDC Data Shows Danger of Coronavirus for those With Diabetes,
Heart or Lung Disease, Other Chronic Conditions, Wash. Post (Mar. 31, 2020),
https://www.washingtonpost.com/health/new-cdc-data-on-underlying-health-conditions-
in-coronavirus-patients-who-need-hospitalization-intensive-care/2020/03/31/0217f8d2-
7375-11ea-85cb-8670579b863d_story.html(“Achenbach,New CDC Data Shows Danger
of Coronavirus”).
82
     What Heart Patients Should Know, Am. Heart Ass’n News.
83
     What Heart Patients Should Know, Am. Heart Ass’n News.
84
  Joel Achenback, et al., New CDC Data Shows Danger of Coronoavirus for those With
Diabetes, Heart or Lung Disease, Other Chronis Conditions, Wash. Post (Mar. 31,
2020). https://www.washingtonpost.com/health/new-cdc-data-on-underlying-health-
conditions-in-coronavirus-patients-who-need-hospitalization-intensive-
care/2020/03/31/0217f8d2-7375-11ea-85cb-8670579b863d_story.html (“Achenbach,
New CDC Data Shows Danger of Cornavirus”).
